Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 06/15/2022.  Claims 1-4, 6, 8-17, 19, and 21-24 have been presented for examination.  Claims 1 and 22 have been amended, claims 5, 7, 18, and 20 have been canceled, and new claims 23 and 24 have been added.  Claims 1-4, 6, 8-17, 19, and 21-24 have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-17, 19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Slusarski (Pub. No.: 2006/0118253 A1) in view of Loftin (Pub. No.: 2005/0237149 A1).
1) In regard to claim 1, Slusarski discloses the claimed locking system (figs. 1-4) comprising: 
(a) an overlock that includes an overlock locking mechanism (fig. 4: 26) configured to be connected to a primary locking mechanism (fig. 1: 10) by an engagement structure (fig. 4: 26’), 
wherein the overlock locking mechanism and engagement structure are moveable between (i) a first, open position in which the primary locking mechanism can move to a first, open position, and (ii) a second, locked position in which the engagement structure prevents the primary locking mechanism from moving from a second, locked position to its first, open position (¶0034-¶0035); and 
(b) a solenoid (fig. 4: 14) that moves the overlock locking mechanism and the engagement structure between the first, open position and its second, locked position (¶0035). 
Slusarski does not explicitly disclose a motor. 
However, Loftin discloses it has been known to use a motor instead of a solenoid for inhibiting or allowing a overlock to move from a first position or second position (¶0024).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to modify the system of Slusarski to use a motor instead of a solenoid, as taught by Loftin.
One skilled in the art would be motivated to modify Slusarski as described above in order to use a known alternative device for securing the position of the lock, as taught by Loftin (¶0024).
 
2) In regard to claim 2 (dependent on claim 1), Slusarski and Loftin further disclose the locking system of claim 1 that further comprises a primary lock that includes the primary locking mechanism moveable between the first, open position and the second, locked position (fig. 2: 20 and ¶0029). 

3) In regard to claim 3 (dependent on claim 1), Slusarski and Loftin further disclose the locking system of claim 1, wherein the overlock includes a housing and the electric motor is positioned at least partially in the housing (Slusarski fig. 4: 14’). 

4) In regard to claim 4 (dependent on claim 2), Slusarski and Loftin further disclose the locking system of claim 2, wherein the primary locking mechanism is a sliding bar and the overlock locking mechanism is a sliding bar (Slusarski fig. 1: 10). 

5) In regard to claim 6 (dependent on claim 5), Slusarski and Loftin further disclose the locking system of claim 5, wherein the engagement structure is biased to its first position or to its second position by a spring (Slusarski ¶0037). 

6) In regard to claim 8 (dependent on claim 1), Slusarski and Loftin further disclose the locking system of claim 1, wherein the overlock further includes one or more RF radio units (Slusarski ¶0046). 

7) In regard to claim 9 (dependent on claim 8), Slusarski and Loftin further disclose the locking system of claim 8, wherein the overlock includes a plurality of RF radio units and at least one of the plurality of RF radio units operates at a lower frequency than the other of the plurality of RF radio units (Slusarski ¶0046 wireless networks may be used, hence, it is clear to one of ordinary in the art a plurality of radio units may be used, in order to detect a remote at different distances). 

8) In regard to claim 10 (dependent on claim 9), Slusarski and Loftin further disclose the locking system of claim 9, wherein the at least one RF radio unit operating at a lower frequency operates at 900 MHz (official notice is taken that both the concept and advantage is known for a wireless network may utilize a 900 MHz frequency, in order to use a band which can cover a large area). 

9) In regard to claim 11 (dependent on claim 9), Slusarski and Loftin further disclose the locking system of claim 9, wherein the at least one of the plurality of RF radio units operating at a lower frequency is configured to carry larger packets of data than the other of the plurality of RF radio units (official notice is taken that both the concept and advantage is known for a system to utilize different frequency, in order to allow data to be transferred faster between devices). 

10) In regard to claim 12 (dependent on claim 8), Slusarski and Loftin further disclose the locking system of claim 8, wherein the overlock includes a plurality of RF radio units and at least one of the plurality of RF radio units is configured to operate at a higher frequency than the other of the plurality of RF radio units (official notice is taken that both the concept and advantage is known for a system to utilize different frequency, in order to allow data to be transferred faster between devices at a quicker rate with one frequency and at a farther rate with the other frequency). 

11) In regard to claim 13 (dependent on claim 12), Slusarski and Loftin further disclose the locking system of claim 12, wherein the RF radio unit configured to operate at a higher frequency operates at 2.4 GHz (official notice is taken that both the concept and advantage is known for a wireless network may utilize a 2.4 GHz frequency, in order to use a band which can cover a large area and at a faster speed than other frequencies). 

12) In regard to claim 14 (dependent on claim 8), Slusarski and Loftin further disclose the locking system of claim 8, wherein at least one of the one or more RF radio units has a guaranteed packet delivery structure (official notice is taken that both the concept and advantage is known for a RF radio unit to be a guaranteed packet delivery structure, in order to use a known design structure). 

13) In regard to claim 15 (dependent on claim 1), Slusarski and Loftin further disclose the locking system of claim 1, wherein the overlock communicates with one or more of: (a) a temperature sensor; (b) a water sensor; (c) a chemical sensor; (d) an environmental sensor; (e) a pressure sensor; and (f) a proximity sensor (official notice is taken that both the concept and advantage is known for a sensor to communicate with an overlock). 

14) In regard to claim 16 (dependent on claim 15), Slusarski and Loftin further disclose the locking system of claim 15, wherein at least one of the one or more sensors are positioned on or in the overlock (official notice is taken that both the concept and advantage is known for a sensor to be located in the housing of an overlock). 

15) In regard to claim 17 (dependent on claim 8), Slusarski and Loftin further disclose the locking system of claim 8, wherein the overlock includes at least one RF radio unit operating at 2.4 GHz and at least one radio unit operating at 900 MHz (official notice is taken that both the concept and advantage is known for a system to utilize different frequency, in order to allow data to be transferred faster between devices at a quicker rate with one frequency and at a farther rate with the other frequency). 

16) In regard to claim 19 (dependent on claim 5), Slusarski and Loftin further disclose the locking system of claim 5, wherein the engagement structure is a dowel pin (official notice is taken that both the concept is advantage is known for an engagement structure to be a dowel pin, in order to use a known structure for the engagement structure). 

17) In regard to claim 21 (dependent on claim 1), Slusarski and Loftin further disclose the locking system of claim 1 that further includes a backhaul unit to interface with the overlock or with a central controller (Loftin fig. 2: 600). 

18) In regard to claim 22 (dependent on claim 1), Slusarski and Loftin further disclose the locking system of claim 1, wherein the electric motor biases the overlock locking mechanism and engagement structure towards the second position when the overlock locking mechanism and engagement structure is in the second position (Slusarski fig. 4 and ¶0035).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,170,597. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent claim 8 together met all of the claim subject matter of current claim 11.  Furthermore, U.S. Patent No. 11,170,597 is a sub-genus of the examined application and, therefore, a patent of the genus would, necessarily, extend the rights of the sub-genus should the genus be issued as a patent.

Response to Arguments
Applicant's arguments filed on 06/15/2022 have been fully considered but they are not persuasive. 
As to claim 1, on page 7 of applicant’s response, applicant argues:
	
“Lock system 1B is the same as previously described lock system 1 or lock system 1A except that (a) engagement structure 12B is moved manually or by a motor during normal usage, (b) there is no opening in base plate 2C to manually grasp and move engagement structure 12B, and (c) engagement structure 12B has an angled tab 23B (preferably formed at 90° relative the other portion of engagement structure 12B), which is shown in Figure 26, at end 21B and the tab is pressed against a tab (shown in Figure 26) on the engagement structure of conventional lock C. A hasp combiner 600 is then positioned over the two tabs and then the engagement structure of conventional lock C cannot move unless the engagement structure 12B of lock structure 1B moves. In other words, the locking mechanism of conventional lock C remains in the locked position when lock 10A is locked. This is what “overlock” means — the additional locking structure 1B ultimately determines whether the structure on which locking structure 1B and conventional lock C are positioned can be opened. If lock 10A is locked, the structure cannot be opened even if conventional lock C is unlocked. If conventional lock C or lock 10A, or both, are locked, the structure to which they are attached cannot be opened.”

The examiner respectfully disagrees with applicant’s argument, because applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., angled tab and hasp combiner) are not recited in the rejected claim(s).  The claims are more broadly claimed than how applicant interprets them, so that a broader but reasonable interpretation, as has been done by the rejection, does not necessitate such requirement as applicant argued.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, the claims are written in a broader claim in which applicant argues. Applicant may amend the claims in the manner argue to receive that specific interpretation. Thus, applicants arguments are not persuasive and the rejection is maintained. 

Allowable Subject Matter
Claims 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684